DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 December, 2020 is being considered by the examiner.

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 10 December, 2020. The amendments have been entered, and accordingly, claims 1-24 remain pending.
Drawings
The drawings were received on 10 December, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the body portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Particularly, it is unclear to which structure the angle of the leading edge portion is formed relative to, as “a body portion” was cancelled from claim 6 (claim which claim 8 directly depends). However, in claim 7, there is a new recitation of “a body portion”, such that for examination purposes, it is being construed that claim 8 depends from claim 7 not claim 6, so as to provide antecedent basis for the structure “the body portion”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-12, 14, 21-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAVIS (US 2,841,326 – published 1 July, 1958).
As to claim 1, DAVIS discloses a centrifugal blower (col.1, line 8), comprising:
a centrifugal fan (20; col.1, lines 62-65) including a fan wheel(interior wheel structure of 20 which connects to bearings for rotational driving; figures 1 and 2; col.1, lines 63-67), wherein the fan wheel has a rotational axis (col.1, lines 59-67), and including blades (26; col.1, lines 66-70) extending radially outwardly from the fan wheel (as shown in figure 1);
a blower housing (10) including a first housing panel (12) and a second housing panel (14)disposed on opposite sides of the centrifugal fan (as shown in figure 2; col.1, lines 50-59) and extending transverse to the rotational axis of the fan (as shown in figure 1 the rotational axis would be into and out of the page for the centrifugal fan impeller shown with the first and second panels being top to bottom and left to right and as shown in figure 2 the rotational axis would be along right to left directions, which the first and second panels, 12/14, extend top to bottom and front to back), and further including a wall(combination of 40 and 44) extending about the rotation axis from a first edge of the wall to a second edge of the wall(see annotated figure 1-A) and between the first housing panel and the second housing panel (see figure 1 and 2, wherein the structure of the wall, 40/44, is between first housing panel, 12, and second housing panel, 14), wherein the wall includes a flange having a cross-sectional camber geometry (see annotated figure 1A) and a leading edge portion of the cross-sectional camber geometry positioned between the first edge and the second edge (see annotated figure 1A), wherein the wall is a single-piece component extending between the first edge and the second edge (see annotated figure 1A; col.2, lines 10-20 – wherein resistance welding between the pieces would provide a single-piece component further among portions 40 and 44);
an intake passage(passage formed from 34 to 32) extending through the first housing panel(see figure 2) and facilitating fluid flow into the fan wheel (col.1, line 72-col.2, line 9); and
an outlet of the blower housing (18) facilitating fluid flow out of the fan wheel and out of the blower housing (col.1, line 52-62), the outlet formed by the first housing panel, the second housing panel, the leading edge portion of the cross-sectional camber geometry, and the first edge of the wall (see annotated figures 1B and 2), wherein the flange extends outwardly from the outlet (see annotated figure 1B, wherein a portion of the flange extends beyond the location of the outlet at the leading edge portion, and therefore, extends outwardly from the outlet, as defined).

    PNG
    media_image1.png
    1008
    1261
    media_image1.png
    Greyscale

Annotated Figure 1A

    PNG
    media_image2.png
    815
    1104
    media_image2.png
    Greyscale

Annotated Figure 1B

    PNG
    media_image3.png
    830
    857
    media_image3.png
    Greyscale

Annotated Figure 2


As to claim 2, DAVIS discloses wherein a trailing edge of the camber geometry is a distal portion of the wall and defines the second edge of the wall (see annotated figure 1A).

As to claim 3, DAVIS discloses wherein a camber line of the camber geometry extends partially about the axis of rotation (see annotated figure 1A wherein the camber of the designated wall/flange extends about the rotational axis, so as to be somewhat arcuate about the rotational axis, as provided).

As to claim 4, DAVIS discloses wherein a radially outer surface of the flange, relative to the rotational axis, is a convex surface (see annotated figure 1A wherein the outer surface of the flange is provided with a convex surface).

As to claim 5, DAVIS discloses wherein a radially inner surface of the flange, relative to the rotational axis, is a concave surface (see annotated figure 1A wherein the inner surface of the flange is provided with a concave surface).

As to claim 6, DAVIS discloses wherein the flange includes a curved portion extending from the leading edge portion at a first end of the curved portion(see figure 1C), and a trailing edge portion extending from the curved portion at a second end of the curved portion, wherein the trailing edge portion defines the second edge of the wall(see figure 1C).

    PNG
    media_image4.png
    978
    1291
    media_image4.png
    Greyscale

Annotated Figure 1C
As to claim 7, DAVIS discloses wherein the trailing edge portion extends from the curved portion in a direction that is generally parallel to a body portion of the wall (see annotated figure 1C wherein the body portion of the wall could be a section between the first edge of the wall and the position of the leading edge, such that the trailing edge of at least, 40, is provided as a “U” shape which extends in a direction generally parallel to the body portion of the wall as shown).

As to claim 11, DAVIS discloses comprising an additional intake passage through the second housing panel to facilitate fluid flow into the fan wheel (see figure 3; col.2, lines 46-56).
As to claim 12, DAVIS discloses wherein a radial dimension of a chamber within the blower housing increases in a circumferential direction about the rotational axis and along the wall from the leading edge portion of the cross-sectional camber geometry toward the first edge of the wall (see annotated figure 1D; col.2, lines 21-34).

    PNG
    media_image5.png
    950
    1240
    media_image5.png
    Greyscale

Annotated Figure 1D

As to claim 14, DAVIS discloses wherein the intake passage comprises an annulus (38 or 28) with a curved face configured to facilitate fluid flow into the fan wheel (see figure 2; col.1, line 68-col.2, line 9).

As to claim 21, DAVIS discloses a blower assembly housing (10) which is capable of being used for a heating, ventilation, and air conditioning (HVAC) system, comprising:
a first housing panel (12);
a second housing panel (14) positioned opposite the first housing panel relative to a chamber of the blower assembly (as shown in figure 2; col.1, lines 50-59);
a wall(combination of 40 and 44) extending between the first housing panel and the second housing panel (see figure 1 and 2, wherein the structure of the wall, 40/44, is between first housing panel, 12, and second housing panel, 14) and comprising a first edge and a second edge (see annotated figure 1E), wherein the wall is a single-piece component and comprises:
a body portion extending in a first direction toward an outlet of the blower assembly;
a leading edge portion extending from the body portion and position between the first edge and the second edge (see annotated figure 1E; col.2, lines 10-20 – wherein resistance welding between the pieces would provide a single-piece component further among portions 40 and 44);
a curved portion extending form the leading edge portion, wherein the curved portion includes a curvature extending outwardly away from the body portion and the outlet of the blower assembly (see annotated figure 1E); and
a trailing edge portion extending from the curved portion, wherein the trailing edge portion is configured to extend from the curved portion in a second direction away from the outlet of the blower assembly housing (see annotated figure 1E), such that the leading edge portion, the curved portion, and the trailing edge portion form a generally camber cross-sectional geometry (as shown in figure 1E), wherein the first housing panel, the second housing panel, the leading edge portion, and the first edge of the wall are configured to define a perimeter of the outlet (see annotated figure 1B and 2, in view of positioning of elements in annotated figure 1E).

    PNG
    media_image6.png
    985
    1526
    media_image6.png
    Greyscale

Annotated Figure 1E

As to claim 22, DAVIS discloses wherein the trailing edge portion extends from the curved portion in a direction that is generally parallel to the body portion of the wall (see annotated figure 1E wherein the body portion of the wall could be a section between the first edge of the wall and the position of the leading edge, such that the trailing edge of at least, 40, is provided as a “U” shape which extends in a direction generally parallel to the body portion of the wall as shown).

As to claim 24, DAVIS discloses wherein a trailing edge of the trailing edge portion defines the second edge (see annotated figure 1E).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over DAVIS (US 2, 841, 326 – published 1 July, 1958).
As to claim 8 (as interpreted for examination in the rejection of claim 8 under 35 U.S.C. 112(b)), DAVIS discloses the leading edge portion forming an angle with the body portion of the wall (see annotated figure 1C, wherein the leading edge begins to curve away from a body portion of the wall), but does not explicitly provide wherein the leading edge portion is provided an angle between 40 and 60 degrees to the body portion of the wall. 
That being said, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the wall of DAVIS to have a leading edge portion angled to the body portion of the wall to be between 40 and 60 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the wall of DAVIS would not operate differently with the claimed angle and since the leading edge is intended to be provided with a bending, among the other sections of the wall of the curved portion and trailing portion, so as to provide an outward projecting curl in the flow direction, that to permit efficient flow in the discharge area of the housing (col.2, lines 21-34 of DAVIS). For this, the wall of DAVIS would function appropriately having the claimed angle between the leading edge and body of the wall portion. Further, Applicant places no criticality on the range claimed, indicating simply that the angle between the leading edge and the body portion of the wall “may” be within the claimed range (present specification at par. 49).

As to claim 9, DAVIS discloses the flange having a length and a width that is relative to the outlet (see figures 1 and 2), but does not explicitly provide wherein the flange length is between 5% and 10% of a width of the outlet. 
That being said, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the flange of DAVIS to have a desired length that is between 5% and 10% of a width of the outlet since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the flange of DAVIS would not operate differently with the claimed angle and since there is a desired length and width deemed appropriate to obtain the aims of the structure within DAVIS (e.g., provide efficient flow in the discharge area; col.2, lines 21-34 of DAVIS). For this, the flange of DAVIS would function appropriately having the claimed percentage of flange length to outlet width. Further, Applicant places no criticality on the range claimed, indicating simply that the length of the flange to the width of the outlet “may” be within the claimed range (present specification at par. 46).

As to claim 13, DAVIS discloses the wall being made of a material, which is weldable (col.2, lines 10-21), but does not necessarily disclose that the wall is made from metallic material explicitly.
 To this point, Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the blower assembly art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., strength/rigidity or ability to be welded, at least required by the flange/wall structure of DAVIS). Therefore, with regards to the present application, it would have been obvious for one having selected metallic material, as one having ordinary skill within the blower assembly art knows to select the material based on strength/rigidity and ability to be welded (at least required by the wall/flange structure as taught by DAVIS).  


As to claim 23, DAVIS discloses the leading edge portion forming an angle with the body portion of the wall (see annotated figure 1E, wherein the leading edge begins to curve away from a body portion of the wall), but does not explicitly provide wherein the leading edge portion is provided an angle between 40 and 60 degrees to the body portion of the wall. 
That being said, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the wall of DAVIS to have a leading edge portion angled to the body portion of the wall to be between 40 and 60 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the wall of DAVIS would not operate differently with the claimed angle and since the leading edge is intended to be provided with a bending, among the other sections of the wall of the curved portion and trailing portion, so as to provide an outward projecting curl in the flow direction, that to permit efficient flow in the discharge area of the housing (col.2, lines 21-34 of DAVIS). For this, the wall of DAVIS would function appropriately having the claimed angle between the leading edge and body of the wall portion. Further, Applicant places no criticality on the range claimed, indicating simply that the angle between the leading edge and the body portion of the wall “may” be within the claimed range (present specification at par. 49).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DAVIS (US 2, 841, 326 – published 1 July, 1958), in view of HANCOCK (US 2018/0328369 A1).
As to claim 10, DAVIS discloses the blower, blower outlet, and blower housing. However, DAVIS does not disclose that the blower outlet is configured to direct the fluid flow out of the blower housing and toward a heat exchanger of an HVAC.
HANCOCK, however, is within the field of endeavor provided an HVAC(abstract, line 1). HANCOCK teaches that it is a known method within HVAC systems to include a heat exchanger (108; par. 17, lines 4-9) to which a blower (110/300; par. 37, lines 1-6) is positioned relative to, such that the outlet of the blower is configured to direct the fluid flow out of the blower housing and toward the heat exchanger of the HVAC system (par. 17, line 1 – par. 18, line 21). HANCOCK states that the airflow promotes heat transfer between the airflow and the refrigerant flowing within the heat exchanger, such that the fan delivers temperature-conditioned air from the system to one or more areas or zones of a climate controlled structure (par. 18, lines 1-21). This is strong evidence that modifying DAVIS as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., promoting heat transfer between an airflow and refrigerant flow within the heat exchanger, thereby providing that a temperature-conditioned air is directed to one or more areas or zones being climate controlled). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify DAVIS by HANCOCK such that the blower assembly is provided with a blower outlet directed to a heat exchanger of an HVAC system, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of promoting heat transfer between an airflow and refrigerant flow within the heat exchanger, thereby providing that a temperature-conditioned air is directed to one or more areas or zones being climate controlled.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over HANCOCK (US 2018/0328369 A1), in view of DAVIS (US 2, 841, 326 – published 1 July, 1958).
As to claim 15, HANCOCK discloses a heating, ventilation, and/or air conditioning (HVAC) system (abstract, line 1), comprising:
a heat exchanger (108; par. 17, lines 4-9) having a plurality of tubes configured to flow a refrigerant therethrough (par. 17, lines 4-13); and
a blower (110/300; par. 37, lines 1-6) having a housing (302) and a fan wheel (wheel of impeller, 314), wherein rotation of the fan wheel is configured to direct a flow of air across the plurality of tubes of the heat exchanger to place the flow of air in thermal communication with the refrigerant (par. 38, lines 1-17, in view of par. 18, lines 1-10), wherein the housing includes a first housing panel, a second housing panel, and a wall (322) extending between the first housing panel and the second housing panel (see annotated figure 3), wherein the wall is a single-piece component and extend about a rotational axis of the fan wheel from a first edge of the wall to a second edge of the wall (see annotated figure 4).


    PNG
    media_image7.png
    994
    947
    media_image7.png
    Greyscale

Annotated Figure 3

    PNG
    media_image8.png
    950
    995
    media_image8.png
    Greyscale

Annotated Figure 4
However, HANCOCK does not disclose wherein the wall includes a flange having a cross-sectional camber geometry that extends outwardly from an outlet of the blower assembly, wherein the flange defines a leading edge portion of the cross-sectional camber geometry positioned between the first edge and the second edge, and wherein the outlet is formed by the first housing panel, the second housing panel, the leading edge portion of the cross-sectional camber geometry, and the first edge of the wall.
DAVIS is within the field of endeavor provided a blower assembly design (col.1, line 8), comprising a blower housing (10) including a first housing panel (12) and a second housing panel (14) and further including a wall(combination of 40 and 44) extending between the first housing panel and the second housing panel (see figure 1 and 2, wherein the structure of the wall, 40/44, is between first housing panel, 12, and second housing panel, 14), wherein the wall includes a flange having a cross-sectional camber geometry (see annotated figure 1A)that extends outwardly from an outlet of the blower assembly (see annotated figure 1B, wherein a portion of the flange extends beyond the location of the outlet at the leading edge portion, and therefore, extends outwardly from the outlet, as defined), wherein the flange defines a leading edge portion of the cross-sectional camber geometry positioned between the first edge and the second edge (see annotated figure 1A), wherein the outlet is formed by the first housing panel, the second housing panel, the leading edge portion of the cross-sectional camber geometry, and the first edge of the wall (see annotated figures 1B and 2). Particularly, DAVIS notes that the design of the wall provided ensures that there is a reduction in recirculation and increase in efficiency of the fan, while further avoiding frictional losses which would otherwise result (col.2, lines 21-34). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify, HANCOCK, in view of DAVIS to incorporate the structure of the wall/flange for these reasons.

As to claim 16, HANCOCK, as modified by DAVIS, taught the claimed invention, however, with the present combination, HANCOCK does not further disclose the requirements of the claim.
As to claim 17, HANCOCK, as modified by DAVIS, taught the claimed invention, however, with the present combination, HANCOCK does not further disclose the requirements of the claim.
DAVIS, though, further teaches wherein a trailing edge of the camber geometry is a distal portion of the wall and defines the second edge of the wall (see annotated figure 1A). Particularly, DAVIS notes that the design of the wall provided ensures that there is a reduction in recirculation and increase in efficiency of the fan, while further avoiding frictional losses which would otherwise result (col.2, lines 21-34). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify, HANCOCK, in view of DAVIS to incorporate the structure of the wall/flange, as claimed, for these reasons.

As to claim 18, HANCOCK, as modified by DAVIS, taught the claimed invention, however, with the present combination, HANCOCK does not further disclose the requirements of the claim.
DAVIS, though, further teaches wherein a camber line of the camber geometry extends partially about the axis of rotation (see annotated figure 1A wherein the camber of the designated wall/flange extends about the rotational axis, so as to be somewhat arcuate about the rotational axis, as provided). Particularly, DAVIS notes that the design of the wall provided ensures that there is a reduction in recirculation and increase in efficiency of the fan, while further avoiding frictional losses which would otherwise result (col.2, lines 21-34). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify, HANCOCK, in view of DAVIS to incorporate the structure of the camber line relative to the rotational axis, as claimed, for these reasons

As to claim 19, HANCOCK, as modified by DAVIS, taught the claimed invention, however, with the present combination, HANCOCK does not further disclose the requirements of the claim.
To this point, Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the blower assembly art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., strength/rigidity or ability to be welded, at least required by the flange/wall structure of DAVIS). Therefore, with regards to the present application, it would have been obvious for one having selected metallic material, as one having ordinary skill within the blower assembly art knows to select the material based on strength/rigidity and ability to be welded (at least required by the wall/flange structure as taught by DAVIS).  

As to claim 20, HANCOCK, as modified by DAVIS, taught the claimed invention, and further, discloses wherein the heat exchanger and blower assembly are disposed within ductwork of a structure configured to be conditioned by the HVAC system (par. 4, lines 1-11; par. 16, line 1 – par. 18, line 21).



Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/17/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763